Citation Nr: 1217604	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  08-22 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a disability of the middle toe on the right foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem, Counsel



INTRODUCTION

The Veteran served on active duty from January 1963 to August 1966 and from September 1967 to September 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Montgomery, Alabama.  A notice of disagreement was received in December 2007, a statement of the case was issued in June 2008, and a substantive appeal was received in July 2008.   

The Board notes that the Veteran also appealed the issues of entitlement to service connection for posttraumatic stress disorder (PTSD) and lower back spasms that were denied in the September 2007 decision.  However, the RO issued a March 2011 rating decision in which it granted service connection for PTSD and moderate facet arthropathy of the lumbar spine.  This action constitutes a full grant of each of these claims.  Consequently, they are not before the Board. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The service treatment records reflect that in August 1966, the Veteran sought treatment for a sore between his toes (it did not specify which toes).  He was diagnosed with athlete's foot.  In December 1969, the Veteran was once again diagnosed with athlete's foot.  Finally, in January 1970 the Veteran sought treatment for maceration between his last two toes of his right foot.  He was diagnosed with tinea pedis.  The Veteran asserts that he currently has problems in the area of his middle right toe, including arthritis.  The Board finds that there are enough findings in the service treatment records and evidence of possible current symptoms to warrant an examination for the purpose of determining the nature, extent, and etiology of any alleged right foot/toe disability.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2011); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

It appears that the Veteran receives regular treatment at the VA Medical Center (VAMC) in Birmingham, Alabama.  Updated treatment records should be obtained in light of the remand.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's more recent treatment records (since June 2007) from the Birmingham VAMC and associate the records with the claims folder.

2.  Thereafter, afford the Veteran a VA examination for the purpose of determining the nature, etiology and severity of any disability of the right foot (to include the right middle toe).  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should identify any right foot/toe disability and opine whether it is at least as likely as not (a 50 percent or greater probability) that any identified disability had its clinical onset during or is causally related to active service.

The examiner should provide a complete rationale for any opinion expressed; and the rationale should discuss the August 1966, December 1969, and January 1970 findings.

3.  After completion of the above, review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then furnish the Veteran and his representative a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

